DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/27/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method for determining refrigerator stock comprising
-receiving a signal corresponding with a gross weight
-storing in a memory associated with the refrigerator a quantity of articles 
-determining a change in weight
-interpreting the change in weight of the cabinet as a change in a weight of contents within the cabinet
-increasing the quantity of articles when the change in weight of the content increase by a predetermined amount

-communicating a current value of the quantity of articles via an interface associated with the refrigerator.  Information used to determine the stock in a refrigerator, is part of everyday sales activities and behavior. The management of sales activities, are included as a means for commercial or legal interactions, and is an example of a certain method of organizing human activity. 
This judicial exception is not integrated into a practical application because the claim scope is directed to receiving a signal. The claim recites receiving a signal from transducers, but do not claims the transducers or the refrigerator itself.  Additionally, the memory claimed is “operably associated” and does not claim the memory as part of the refrigerator, and may be a cloud based system.  Lastly, the interface is also described as being “ operably associated”, and does not integrate the interface with the refrigerator, and may be a separate screen that gets associated with the process. The additional elements mentioned are merely descriptive language describing where signals come from, but the overall claim language are to sending signals, and the structures used to accomplish that are outside the claim scope. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the descriptive language is additional, extra-solution activity that does not affect the judicial exception under MPEP 2106.05(g).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-10, 12, 14, 16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2015/0153217 A1 Dillon et al.

Regarding claim 1, Dillon discloses a refrigerator (Dillon Para. [0131] storage device is a refrigerator), comprising: 
a cabinet defining an exterior configured for resting on a surface and an interior (Dillon Para. [0131] the storage device contains an exterior frame on a surface, and contains an interior; Fig. 1); 
a plurality of feet coupled with the cabinet along a bottom surface thereof (Dillon Para. [0131] the refrigerator device is coupled to the feet (8) on the bottom surface; Fig. 1); 
a plurality of load transducers disposed between the cabinet and respective ones of the feet (Dillon Para. [0131] a weighing apparatus (7) can comprise four strain gauges that are arranged between the feet and the storage device; Para. [0137] the weighing apparatus comprises load cells); 
and electronic circuitry including a non-transitory computer-readable medium configured to receive a signal corresponding with a gross weight of the cabinet from the plurality of load transducers and to determine the quantity of articles retained within the interior of the cabinet (Dillon Para. [0132] the weight of the storage device is evaluated to determine how many articles are loaded into the storage device).

Regarding claim 5, Dillon discloses the refrigerator of claim 1, wherein the cabinet includes an outer wrapper defining an exterior of the cabinet, the exterior including the bottom surface of the cabinet, the cabinet further including one or more mounting blocks receiving respective ones of the plurality of load transducers (Dillon Para. [0131] the storage device contains an exterior, with a bottom area (17) mounted to the feet with load cells; Fig. 1).

Regarding claim 6, Dillon discloses the refrigerator of claim 5, wherein the plurality of feet are coupled with respective ones of the mounting blocks and are moveable in a direction normal to the bottom surface of the cabinet (Dillon Para. [0137] Fig. 2, shows how the feed may be coupled to the bottom surface in a direction normal for a bottom of cabinet).

Regarding claim 7, Dillon discloses the refrigerator of claim 1, wherein the electronic circuitry is configured to determine the quantity of articles: by increasing the quantity of articles when the gross weight of the cabinet increases by a predetermined amount; and by decreasing the quantity of articles when the gross weight of the cabinet decreases by the predetermined amount (Dillon Para. [0132] the evaluating device uses the weight to determine the amount of items loaded or removed from the storage cabinet).

Regarding claim 8, Dillon discloses the refrigerator of claim 7, wherein the electronic circuitry is further configured to associate an article type with the quantity of articles added to the refrigerator or removed from the refrigerator by comparing the associated increase or decrease in the gross weight of the cabinet with a plurality of known product (Dillon Para. [0132] based on the change in weight recorded, the specific type of article may be defined).

Regarding claim 9, Dillon discloses the refrigerator of claim 8, wherein the plurality of known product weights includes a default product weight selected by a classification routine from a plurality of product types with associated respective known product weights (Dillon Para. [0096-0097] the type of article may be determined based on the change in weight, compared to known weights of stored reference values).

Regarding claim 10, Dillon discloses the refrigerator of claim 8, wherein the electronic circuitry is further configured to: determine the quantity of articles by dividing the increase in the gross weight of the cabinet by a known product weight of the article type to determine an added quantity; and adding the quantity to a previously-determined stored quantity (Dillon Para. [0096-0097] the type of article may be determined based on the change in weight, compared to known weights of stored reference values, and based on the change in weight, the total amount added/removed is determined).

Regarding claim 12, Dillon discloses the refrigerator of claim 1, further comprising: a monitoring device directed toward the interior of the cabinet and wherein the electronic circuitry is further configured to receive a signal from the monitoring device and to derive a quantity of the plurality of articles using the signal (Dillon Para. [0134] a user detection device may monitor the interior of the cabinet, and when movement is detected, determining whether the user removes/places articles, and how many).

Regarding claim 14, Dillon discloses the refrigerator of claim 1, wherein the electronic circuitry is further configured to: determine a condition where the gross weight of the cabinet includes an external object weight; and subtract the external object weight from the gross weight of the cabinet prior to determining a quantity of the plurality of articles (Dillon Para. [0087] the weight of the storage device alone may be determined, and removed from the net weight of items added).

Regarding claim 16, Dillon discloses the refrigerator of claim 1, wherein the electronic circuitry is configured to detect a predetermined user interaction with the cabinet (Dillon Para. [0134] user detection device for the storage device).

Regarding claim 18, Dillon discloses an inventory control system for a refrigerator (Dillon Para. [0131] storage device is a refrigerator) comprising: 
a cabinet defining an exterior configured for resting on a surface and an interior (Dillon Para. [0131] the storage device contains an exterior frame on a surface, and contains an interior; Fig. 1); 
one or more feet coupled with the cabinet along a bottom surface thereof (Dillon Para. [0131] the refrigerator device is coupled to the feet (8) on the bottom surface; Fig. 1); 
one or more load transducers disposed between and in opposing contact with the cabinet and respective ones of the one or more feet (Dillon Para. [0131] a weighing apparatus (7) can comprise four strain gauges that are arranged between the feet and the storage device; Para. [0137] the weighing apparatus comprises load cells); 
and electronic circuitry including a non-transitory computer-readable medium configured to receive a detection of an inventory change inside of the refrigerator and to access a stock memory to generate an output indicative of a current inventory in the refrigerator (Dillon Para. [0132] the weight of the storage device is evaluated to determine how many articles are loaded into the storage device)..

Regarding claim 19, Dillon discloses the inventory control system for a refrigerator of claim 18, further including a stock indicator, wherein: the stock indicator is configured to display the output indicative of the current inventory in the refrigerator through a remote application (Dillon Para. [0031-0032] a display device may be sent information about data obtained from the storage device).

Regarding claim 20, Dillon discloses a method for determining a refrigerator stock (Dillon Para. [0131] storage device is a refrigerator), comprising: 
receiving a signal corresponding with a gross weight of a cabinet from a plurality of load transducers coupled with the cabinet along a lower surface thereof (Dillon Para. [0131] a weighing apparatus (7) can comprise four strain gauges that are arranged between the feet and the storage device; Para. [0137] the weighing apparatus comprises load cells); 
storing in memory operably associated with the refrigerator a quantity of articles within the cabinet (Dillon Para. [0025-0026] a memory may store the inventory information), including: 
determining a change in the weight of the cabinet (Dillon Para. [0132] the weight of the storage device is evaluated to determine how many articles are loaded into the storage device); 
interpreting the change in the weight of the cabinet as a change in a weight of contents within the cabinet (Dillon Para. [0132] the weight of the storage device is evaluated to determine how many articles are loaded into the storage device); 
increasing the quantity of articles when the change in the weight of the contents increases by a predetermined amount (Dillon Para. [0096-0097] the type of article may be determined based on the change in weight, compared to known weights of stored reference values, and based on the change in weight, the total amount added/removed is determined); 
and decreasing the quantity of articles when the change in the weight of the contents decreases by a predetermined amount (Dillon Para. [0096-0097] the type of article may be determined based on the change in weight, compared to known weights of stored reference values, and based on the change in weight, the total amount added/removed is determined); 
and communicating a current value of the quantity of articles via an interface operably associated with the refrigerator (Dillon Para. [0096-0097] the type of article may be determined based on the change in weight, compared to known weights of stored reference values, and based on the change in weight, the total amount added/removed is determined; Para. [0132]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0153217 A1 Dillon et al. in view of US 2016/0242558 A1 Rawls-Meehan et al.

Regarding claim 2, Dillon discloses the refrigerator of claim 1. Dillon fails to explicitly disclose wherein each of the plurality of feet includes a sleeve defining an upper surface contacting a load transducer and adjustably supporting a respective lower surface of a foot. Rawls-Meehan is in the field of leg members adapted to connect to supports (Rawls-Meehan Abstract, leg members attached to support) and teaches wherein each of the plurality of feet includes a sleeve defining an upper surface contacting a load transducer and adjustably supporting a respective lower surface of a foot (Rawls-Meehan Para. [0344-0346] feet may include a sleeve that may surround a peg from the upper surface to the lower surface; Dillon is able to disclose a peg attached to a base, with the load cell located between, and Rawls-Meehan teaches a sleeve that would surround that peg from the lower surface of the peg all the way to the upper surface connecting to the support base, and therefore the load cell). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the feet of Dillon with the sleeve of Rawls-Meehan. The motivation for doing so would be to create a decorative outer sleeve, that may be connectively combined to create a variety of lengths based on the desired overall height (Rawls-Meehan Para. [0346] connecting legs through a peg central to different sleeves to create unique feet).

Regarding claim 3, modified Dillon teaches the refrigerator of claim 2. Dillon fails to explicitly disclose wherein the sleeve is slidably received in a supporting base coupled with the cabinet of the refrigerator. Rawls-Meehan teaches wherein the sleeve is slidably received in a supporting base coupled with the cabinet of the refrigerator (Rawls-Meehan Para. [0344-0346] the sleeve may be threaded into the supporting base; Dillon teaches the supporting base is part of the cabinet of a refrigerator). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the feet of Dillon with the sleeve sliding in a supporting base as taught by Rawls-Meehan. The motivation for doing so would be to create a decorative outer sleeve, that may be connectively combined to create a variety of lengths based on the (Rawls-Meehan Para. [0346] connecting legs through a peg central to different sleeves to create unique feet).

Regarding claim 4, modified Dillon teaches the refrigerator of claim 3. Dillon fails to explicitly disclose wherein the sleeve is included in a supporting unit slidably coupled with the cabinet of the refrigerator. Rawls-Meehan teaches wherein the sleeve is included in a supporting unit slidably coupled with the cabinet of the refrigerator (Rawls-Meehan Para. [0344-0346] the sleeve may be threaded into the supporting base; Dillon teaches the supporting base is part of the cabinet of a refrigerator). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the feet of Dillon with the sleeve sliding in a supporting base as taught by Rawls-Meehan. The motivation for doing so would be to create a decorative outer sleeve, that may be connectively combined to create a variety of lengths based on the desired overall height (Rawls-Meehan Para. [0346] connecting legs through a peg central to different sleeves to create unique feet).

Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0153217 A1 Dillon et al. in view of US 7,416,119 B1 Inderrieden.

Regarding claim 11, Dillon discloses the refrigerator of claim 10. Dillon fails to explicitly disclose wherein the electronic circuitry is further configured to: determine a net container weight by multiplying the at least one known product weight by the quantity of articles; and determine a net fluid weight by subtracting the net container weight from a (Inederrieden Abstract, weighing containers) and teaches wherein the electronic circuitry is further configured to: determine a net container weight by multiplying the at least one known product weight by the quantity of articles (Inederrieden Col. 4, Lns. 39-48, a barcode may identify container information stored in a table, which includes the container weight); and determine a net fluid weight by subtracting the net container weight from a net stored weight (Inederrieden Col. 4, Lns. 39-48, the weight read by the sensors may subtract the container weight, and the result is the product net weight). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the weight sensors of Dillon, with the ability to determine net fluid weight of items as taught by Inederrieden. The motivation for doing so would be to pay for the items, with the ability to subtract an exact container weight to provide accurate payments (Inederrieden Col. 1, Lns. 35-61).

Regarding claim 13, Dillon discloses the refrigerator of claim 12. Dillon fails to explicitly disclose wherein the electronic circuitry is further configured to: determine a net container weight by multiplying the at least one known product weight by the quantity of the plurality of articles; and determine a net fluid weight by subtracting the net container weight from the net stored weight. Inederrieden teaches wherein the electronic circuitry is further configured to: determine a net container weight by multiplying the at least one known product weight by the quantity of the plurality of articles (Inederrieden Col. 4, Lns. 39-48, a barcode may identify container information stored in a table, which includes the container weight); and determine a net fluid weight by subtracting the net (Inederrieden Col. 4, Lns. 39-48, the weight read by the sensors may subtract the container weight, and the result is the product net weight). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the weight sensors of Dillon, with the ability to determine net fluid weight of items as taught by Inederrieden. The motivation for doing so would be to pay for the items, with the ability to subtract an exact container weight to provide accurate payments (Inederrieden Col. 1, Lns. 35-61).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0153217 A1 Dillon et al. in view CN 205227972 U Wang.

Regarding claim 15, Dillon discloses the refrigerator of claim 1. Dillon fails to explicitly disclose wherein the electronic circuitry is further configured to: detect an overweight condition wherein the signal corresponding with the gross weight of the cabinet and the plurality of articles indicates an excess load condition for the plurality of load transducers; and output an indication of the overweight condition. Wang is in the field of refrigerators (Wang Pg. 1, Summary refrigerator) and teaches wherein the electronic circuitry is further configured to: detect an overweight condition wherein the signal corresponding with the gross weight of the cabinet and the plurality of articles indicates an excess load condition for the plurality of load transducers (Wang Pg. 3, Para. 7, Referring to Fig. 1 and 3, the refrigerator contains a weight sensors, when the weight reaches a certain limit value, a trigger signal is sent to a control); and output an indication of the overweight condition (Wang Pg. 3, Para. 7, when a trigger signal is initiated, an alarm may sound to indicate overweight). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the refrigerator of Dillon with the overweight sensors and alarm of Wang. The motivation for doing so would be to maintain the body integrity of a refrigerator, and prevent eventual sagging from overloading (Wang Pg. 1, Background, people ignore weight limits, which lead to body sagging and premature structural destruction).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0153217 A1 Dillon et al. in view of US 2007/0162182 A1 Marti et al.

Regarding claim 17, Dillon discloses the refrigerator of claim 1. Dillon fails to explicitly disclose wherein the plurality of feet include a corresponding plurality of casters disposed on the lower surfaces of the plurality of feet. Marti is in the field of storage containers, which may be refrigerators (Marti Para. [0032] cabinet monitoring, with refrigerator compartment) and teaches wherein the plurality of feet include a corresponding plurality of casters disposed on the lower surfaces of the plurality of feet (Marti Para. [0043] load cells are integrated into casters as the feet for a storage cabinet). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the refrigerator of Dillon with the casters of Marti. The (Marti Para. [0043]).

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501. The examiner can normally be reached M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687